                             Case 18-12012-LSS            Doc 811        Filed 08/19/19        Page 1 of 2



                                         UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF DELAWARE


         In re                                                           Chapter 11

         OPEN ROAD FILMS, LLC, a Delaware                                Case No.: 18-12012 (LSS)
         limited liability company, et al.,1
                                                                         (Jointly Administered)
                                      Debtors.


                                NOTICE OF AGENDA OF MATTERS SCHEDULED
                               FOR HEARING ON AUGUST 21, 2019 AT 2:00 P.M. (ET)

         UNCONTESTED MATTER GOING FORWARD

         1.         Debtors’ Motion for Entry of an Order (I) Approving Disclosure Statement, (II) Fixing
                    Voting Record Date, (III) Scheduling Plan Confirmation Hearing and Approving Form
                    and Manner of Related Notice and Objection Procedures, (IV) Approving Solicitation
                    Packages and Procedures and Deadlines for Soliciting, Receiving, and Tabulating Votes
                    on the Plan, and (V) Approving Form of Ballot and Notice to Non-Voting Classes
                    [D.I. 771, 7/17/19]

                    Response Deadline:                                    August 14, 2019 at 4:00 p.m. (ET)
                                                                          [Extended until August 19, 2019 at 12:00
                                                                          p.m. (ET) for the Office of the United States
                                                                          Trustee]

                    Responses Received:

                        A.       Informal response from the Office of the United States Trustee

                    Related Documents:

                        B.       Joint Chapter 11 Plan of Liquidation Proposed by Debtors and Official
                                 Committee of Unsecured Creditors [D.I. 769, 7/17/19]

                        C.       Disclosure Statement for Joint Chapter 11 Plan of Liquidation Proposed by
                                 Debtors and Official Committee of Unsecured Creditors [D.I. 770, 7/17/19]



         1
                The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC
                (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-Del.); and Empire Productions
                LLC (9375-Del.). The Debtors’ address 1800 Century Park East, Suite 600, Los Angeles, CA 90067.
01:24992970.1
                        Case 18-12012-LSS      Doc 811     Filed 08/19/19    Page 2 of 2



                   D.      Notice of Hearing to Consider Approval of Disclosure Statement [D.I. 772,
                           7/17/19]

                Status:    The Debtors have worked with the United States Trustee to resolve her
                           informal response, and have done so through certain revisions to the proposed
                           order for this matter and the proposed plan. This matter is going forward on
                           an uncontested basis.

         Dated: August 19, 2019                         /s/ Ian J. Bambrick
                                                        Michael R. Nestor, Esq. (Bar No. 3526)
                                                        Robert F. Poppiti, Jr., Esq. (Bar No. 5052)
                                                        Ian J. Bambrick, Esq. (Bar No. 5455)
                                                        YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                        Rodney Square
                                                        1000 North King Street
                                                        Wilmington, Delaware 19801
                                                        Tel: (302) 571-6600
                                                        Fax: (302) 571-1253

                                                        and

                                                        Michael L. Tuchin, Esq.
                                                        Jonathan M. Weiss, Esq.
                                                        Sasha M. Gurvitz, Esq.
                                                        KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                        1999 Avenue of the Stars, 39th Floor
                                                        Los Angeles, CA 90067
                                                        Tel: (310) 407-4000
                                                        Fax: (310) 407-9090

                                                        Counsel to Debtors and Debtors in Possession




01:24992970.1
                                                       2
